Case 5:20-cr-40011-HLT Document 37 Filed 10/06/20 Page 1 of1

FILED IN OPEN ot

TIMOTHY M. O'BRIEN, CLERK
wy Ao Wen tS

DEPUTY CLERK

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF KANSAS

 

UNITED STATES OF AMERICA,

 

Plaintiff,
VS. Case No. 20-cr-40011-HLT-02
FRANCISCO VALDEZ-GARIBAY,
Defendants.
INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES:

COUNT 1
On or about September 12, 2019, in the District of Kansas, the defendant,

FRANCISCO VALDEZ-GARIBAY,
knowing that an offense against the United States had been committed, namely:
Possession of a Firearm in Furtherance of a Drug Trafficking
Crime, in violation of Title 18, United States Code, Section
924(c),
did receive, relieve, comfort, and assist the offender, DALLAS SRIVISAY, in order
to hinder and prevent the offender's apprehension in violation of Title 18, United

States Code, Section 3.

STEPHEN R. McALLISTER
UNITED STATES ATTORNEY

By: s/Skipper Jacobs
Skipper 8S. Jacobs, #26848

Assistant United States Attorney
